Citation Nr: 1017912	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-09 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a left ankle 
disability. 

2. Entitlement to service connection for a low back 
disability 

3. Entitlement to service connection for a left knee 
disability. 

4. Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 
1976.  The Veteran also had an unverified period of service 
in the Georgia Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA), in Atlanta, Georgia, 
Regional Office (RO).  The matter was remanded by the Board 
in June 2007 and May 2009 for further development.  

A hearing was held before the undersigned Veterans Law Judge 
in February 2007. 


FINDINGS OF FACT

1. The competent evidence does not demonstrate a current left 
ankle disability.

2. The competent evidence does not demonstrate a current low 
back disability.

3. The competent evidence does not demonstrate that any 
current disability of the neck is causally related to active 
service.

4. The competent evidence does not demonstrate that any 
current disability of the left knee is causally related to 
active service.




CONCLUSIONS OF LAW

1. A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2. A left knee disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.303, 3.307, 3.309 (2009).

3. A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4. A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran in September 2003 and in June 2007.  These letters 
informed the Veteran of what evidence was required to 
substantiate his service connection claims and of his and 
VA's respective duties for obtaining evidence.  A March 2006 
letter informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision. Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although the notice was provided to the Veteran after the 
initial adjudication, the claim was readjudicated thereafter, 
and the Veteran has not been prejudiced thereby.  The content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case (SSOC) 
was provided to the Veteran in March 2010. Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
timing defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  
The Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the Veteran relative to 
these issues has been obtained and associated with the claims 
folder including the Veteran's service treatment records 
(STRs), private and VA medical records, and records from the 
Social Security Administration (SSA).  Additionally, the 
Veteran has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.

The Board notes that etiological opinions have not been 
obtained.  However, the Board finds that the evidence, 
discussed below, indicates that the Veteran does not have a 
current left ankle or low back disability.  Moreover, there 
is no competent medical evidence showing or indicating a 
nexus between service and a neck or left knee disability.  
The Board concludes that a remand for an examination and/or 
opinion is not necessary to decide the claim. See 38 C.F.R. § 
3.159 (c)(4) (2009). As service and post-service medical 
records provide no basis to grant this claim, and provides 
evidence against the claim, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case because the Veteran does not have a current left 
ankle or low back disability, and there is no indication that 
the neck and left knee disabilities have been continuous 
since service or that such disabilities are causally related 
to an event in service. 

Entitlement to Service Connection for Neck, Low Back, Left 
Ankle, and Left Knee Disabilities 

The Veteran contends that he sustained injuries to his back, 
neck, left knee, and left ankle when he fell from a pole 
during active service in 1973.  Accordingly, he believes 
service connection should be granted for all claimed 
conditions.  

At the outset, it is noted that an x-ray study performed in 
February 2001 revealed osteoarthritis of the left knee; 
likewise, a January 2002 CT scan of the cervical spine 
revealed degenerative changes (later diagnosed as 
osteoarthritis of the neck in May 2002).  As such, the Board 
has considered whether presumptive service connection for 
chronic disease is warranted in the instant case.  Indeed, 
under 38 C.F.R. § 3.309(a), arthritis is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence 
of record fails to establish any clinical manifestations of 
osteoarthritis of the left knee and arthritis of the cervical 
spine within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a Veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question in evaluating a direct service 
connection claim is whether the competent evidence of record 
demonstrates current disability.  

With respect to the Veteran's low back claim, a review of the 
post-service medical evidence reveals two isolated reports of 
back pain in December 2002 and April 2003.  These VA records 
indicate that the Veteran strained his low back while lifting 
"something."  The pain was assessed as "muscular."  No 
other diagnoses, follow-up treatment, or complaints are of 
record.  Essentially, the record is absent any diagnosis of a 
current chronic disability manifested by low back pain/lumbar 
strain.  Therefore, a grant of service connection for a low 
back disability is not possible.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Likewise, a review of the post-service treatment records does 
not reveal any diagnosis of a chronic disability manifested 
by ankle pain.  While the Veteran endorsed having remote left 
ankle pain at his February 2007 hearing before the 
undersigned, the objective medical records associated with 
the claims folder fail to demonstrate any current complaints 
or treatment for left ankle pain or strain.  Therefore, a 
grant of service connection for a left ankle disability is 
not possible.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer, supra. 

On the other hand, the evidence of record does indicate 
current disabilities of the neck and left knee.  Indeed, a 
June 1992 VA treatment report revealed complaints of chronic 
neck pain; a diagnosis of cervical spondylosis was provided.  
In January 2002, a CT scan indicated degenerative changes of 
the cervical spine, and osteoarthritis was subsequently 
diagnosed.  With respect to the left knee, a February 2001 VA 
treatment note provided a "probable" diagnosis of 
osteoarthritis of the left knee.  A December 2002 VA 
treatment note confirmed that diagnosis.  

Based on the evidence detailed above, the first element of a 
service-connection claim has been satisfied here as to the 
Veteran's cervical spine and left knee disabilities.  
However, as will be discussed below, the remaining criteria 
necessary to establish service connection have not been met.  

With respect to the second element of service connection, in-
service incurrence, the Veteran has reported that he fell 19 
feet from a pole while on active duty in 1973, and that he 
sustained injuries to his back, left knee, neck, and left 
ankle. See Hearing Transcript, pp. 3-5.  Per his testimony, 
he continued to have back and left knee problems around the 
time of his discharge and immediately after separation from 
service in 1976. See Hearing Transcript, p. 10.  An April 
2007 statement provided by his ex-wife echoes the Veteran's 
assertions regarding the in-service fall and subsequent 
treatment in 1976.  

The Board acknowledges that the Veteran's DD Form 214 
reflects that his military occupational specialty was that of 
wireman.  Thus, his claimed fall is consistent with the 
circumstances of his service and his fall is not in dispute. 
38 U.S.C.A. § 1154(a).  However, the critical inquiry is 
whether any chronic disability resulted from the claimed 
incident.  In this regard, the competent evidence of record 
does not demonstrate that a chronic neck or left knee 
disability arose from service.   

In fact, a review of the Veteran's service treatment records 
does not reflect any complaints, treatment, or diagnoses 
referable to a back, neck, left ankle, or left knee 
disability.  A separation examination is not of record; 
however, an August 1976 Army National Guard enlistment 
examination (conducted only 6 months after separation from 
active duty February 1976) shows normal clinical evaluations 
of the spine, neck, and lower extremities.  

Here, it is briefly noted that the Veteran stated that he was 
treated at Fort Leonard Wood Hospital immediately following 
his fall from the pole in 1973. See Hearing Transcript, p. 7.  
Pursuant to the Board's June 2007 remand, the RO attempted to 
obtain any available clinical records from Fort Leonard Wood 
relating to the Veteran's 1973 in-service treatment; however, 
an October 2007 response from the National Personnel Records 
Center (NPRC) indicated that no such records were able to be 
located.  

Thus, based on the above, the service treatment records do 
not show that a chronic left knee or cervical spine 
disability was incurred during active duty.  However, this 
does not in itself preclude a grant of service connection.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that any 
current neck/cervical spine or left knee problems are 
causally related to active service, for the reasons discussed 
below.  

Indeed, the post-service medical records do not show a 
diagnosis of a neck disability until 1992, nearly 14 years 
after separation from active service.  Likewise, a left knee 
disability is not demonstrated until February 2001, even 
further moved from the Veteran's active service.  In the 
absence of demonstration of continuity of symptomatology, 
these findings are too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Moreover, no competent evidence of record 
causally relates any current neck/cervical spine or left knee 
disability to active duty.  

The Board notes that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
However, to the extent that the Veteran is claiming to have 
experienced continuous neck and/or left knee symptomatology 
since active service, he is not found to be credible.  Again, 
his enlistment examination with the National Guard in August 
1976 showed normal findings and was absent any subjective 
complaints.  Moreover, if the Veteran had experienced neck 
and knee problems continuously since active service, it would 
be reasonable to expect that he would have filed a disability 
claim much sooner than August 2003, around the time that both 
disorders were diagnosed.  Thus, the absence of post-service 
treatment until several years after military discharge, in 
conjunction with these other factors, leads the Board to find 
statements alleging continuity of neck and/or knee symptoms 
not credible here.  Therefore, continuity of symptomatology 
is not established by either the competent evidence or the 
Veteran's own statements. Moreover, no medical evidence of 
record causally relates the current neck and left knee 
disabilities to active service, as will be discussed further 
below.

In this regard, the Board emphasizes that none of the post-
service medical records in the claims file, which date back 
to 1992, includes a medical opinion concerning the etiology 
or date of onset of the Veteran's neck and left knee 
disabilities.  The Board acknowledges a June 1992 VA 
treatment which shows that the Veteran endorsed current neck 
pain and reported that he had a history of an "old neck 
injury" in 1973.  However, as noted above, there is no 
indication in the associated service treatment records that 
the Veteran was treated at any point a neck disability or 
injury in-service.  Furthermore, while the 1992 VA physician 
did provide a diagnosis of cervical spondylosis at that time, 
he did not relate such disability to service.  

The Board further emphasizes that the Veteran's own reported 
history of a relationship between a current neck disability 
and service, as suggested in the June 1992 treatment record, 
does not constitute competent evidence of the required nexus. 
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). See also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993). 

The only evidence of record which relates a current neck or 
left knee disability to service are the Veteran's own 
statements and testimony.  While he may well believe that 
neck and left knee disabilities are related to service, as a 
layperson without any medical training and expertise, the 
Veteran is simply not qualified to render a medical opinion 
in this regard. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
The Veteran is competent to comment on his symptoms, but not 
the cause. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2) and Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Under these circumstances, the Board finds that the Veteran's 
claims for service connection must be denied.  To summarize, 
service treatment records show no complaints, treatment, or 
diagnoses referable to back, neck, left ankle, or left knee 
disabilities.  The post-service medical evidence record fails 
to demonstrate any current left ankle and/or low back 
disabilities.  With respect to the left knee and neck 
disabilities, post-service treatment is not shown until many 
years after separation from service; moreover, no competent 
medical evidence of record causally relates any current 
neck/cervical spine or left knee disability to active duty.  
The Veteran himself holds such a belief, but again, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left ankle disorder 
is denied. 

Entitlement to service connection for a left knee disorder is 
denied. 

Entitlement to service connection for a back disorder is 
denied. 

Entitlement to service connection for a cervical spine 
disorder is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


